1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7
8    JENNIFER AMELIA ROSE,                           )   Case No. 1:18-cv-01384-LJO-JDP
     also known as                                   )
9    JOHN DAVID GANN                                 )
                                                     )   ORDER SETTING INFORMAL TELEPHONIC
10                                                       CONFERENCE RE STIPULATION REGARDING
                      Plaintiff,                     )   CONFIDENTIAL INFORMATION EXCHANGED
                                                     )   FOR PURPOSES OF THE MARCH 25, 2020
11            v.                                     )   SETTLEMENT CONFERENCE
                                                     )
12   R. ADAIR, et.al.,                               )   [ECF No. 34]
13                                                   )
                      Defendants.                    )
14                                                   )

15            This case is currently set for settlement conference before the undersigned on March 25, 2020,

16   at 11:00 a.m.

17            On December 19, 2019, the parties submitted a stipulation regarding confidential information

18   exchanged for purposes of the March 25, 2020 settlement conference. (ECF No. 34.)

19            The Court hereby set an informal telephonic conference on February 7, 2020, at 9:30 a.m.
20   before the undersigned to address the proposed stipulation. Counsel for both parties are directed to
21   contact Courtroom Deputy, Mamie Hernandez, at (559) 499-5672, prior to the hearing date, to receive
22   instructions regarding the conference call.
23
24   IT IS SO ORDERED.

25   Dated:        January 30, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                         1
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     2
